Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered May 15, 2000, dismissing the complaint pursuant to an order which, in this medical malpractice action, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s experts base their opinions that defendants’ malpractice caused plaintiff’s injuries on the premise that pitocin was administered prior to delivery. Assuming in plaintiff’s favor that her injuries, which did not manifest themselves until many months after delivery, could have been caused by administration of pitocin prior to delivery, it remains that plaintiff failed to rebut defendants’ prima facie showing that pitocin was administered only after delivery. Such prima facie showing included the affidavit and deposition testimony of the nurse who created the record that plaintiff contends shows that pitocin was administered prior to delivery, the deposition testimony of the defendant doctors who were personally involved in the labor and delivery, and an expert’s affidavit that at the time of this 1974 delivery it was common practice to administer pitocin after delivery of the placenta in order to stop bleeding. The only evidence on which plaintiff’s experts *295relied to support their contention that pitocin was administered prior to delivery was the deposition testimony of the then director of defendant hospital’s obstetrics department, also a defendant, who was not personally involved in the treatment of plaintiff or her mother, and who was responding to a hypothetical, general question when he said that pitocin might be administered prior to delivery in a precipitous labor. Such testimony was properly held insufficient to raise an issue of fact as to whether pitocin was administered to plaintiff’s mother prior to delivery (cf., Alvarez v Prospect Hosp., 68 NY2d 320, 325-326; Burt v Lenox Hill Hosp., 141 AD2d 378). Concur — Williams, J.P., Andrias, Buckley and Marlow, JJ.